DETAILED ACTION
Status of Claims
	This action is in response to the application No. 17/018362 filed on 9/11/2020.  Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The claimed invention, generally, relates to a mobile device realized as a warning triangle, which is configured to travel forward along a lane and detect the lane line markers by way of first and second sensors that detect and determine lane colors. It is unclear what the end goal of the invention is, whether its to infinitesimally move the warning triangle down a lane following the predetermined angle and directional control as claimed, or to at some point stop or perhaps follow a traffic event along the path of the lane. Regardless, the claimed invention requires very specific conditions to be met in order to function. 
Firstly, the claims require that the warning triangle device be placed on a lane and the first sensor detects a lane marking for the mobile warning triangle to be controlled to move forward. 
Secondly, the claimed invention requires the first lane color information detected by the first sensor to be the color of the lane marking, again, after the warning triangle device first detects a lane marking, so that the warning triangle can continue to move forward. 
not the color of the lane marking, that the moving direction of the mobile warning triangle is corrected by a predetermined angle. 
The closest prior art of record is Chuang et al. US 9,902,317. Chuang discloses a system and method for controlling a mobile warning triangle. The system of Chuang includes a warning triangle mobile device which has a variety of sensors, wheels, motors, and a controller capable of controlling the movement of the warning triangle. The system of Chuang, however, initially controls the warning triangle to move in predetermined directions in order for the sensors to gather data to compile an environmental map and thus determine a “reliable line” to reference all the vehicle travel from. 
One of ordinary skill in the art would recognize that line following robots using optical sensors are old and well-known I the art, which utilize downward facing optical sensors to control the directional movement of the vehicle to follow an optically detectable line based on at least the color of the art. 
Furthermore, the idea of adjusting a mobile robot’s direction as it hits a boundary line is also well-known and old in the art. See examples such as found in automatic floor cleaning robotic devices. 
Thus, it is due to the specifically claimed limitations that the present application is granted a patent, as it would be non-obvious and unreasonable for one of ordinary skill in the art at the time the invention was filed to modify any of the known prior art references in order to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668